Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed on December 21, 2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the reasons described below. Claims 1-20 are pending in the application. 
Explanation of Rejection
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Stueckemann et al. (U.S. PAP 2019/0096018, hereon Stueckemann) in view of Moncrief et al. (U.S. PAP No. 2005/0096785, hereon Moncrief). 
In reference to claim 1: Stueckemann discloses a method (see Stueckemann, Abstract and Fig. 1), comprising:
Providing a prescription portal to a user (see Stueckemann, Fig. 6, patient user device or terminals and Health care provider user device); 
Stueckemann, Figs. 7 and 28, authorization prescription product);
Identifying, based on the prescription information, missing information necessary to complete the digital prescription (see Stueckemann, paragraph [0179], auto-populate provides identification information);
auto-populating the missing information from at least one of user input, a patient information database, an electronic medical record system, an electronic health record system, a pharmaceutical database, and a pharmacy database (see Stueckemann, Figs. 51A, and 63, and paragraph [0179]);
Generating a standardized prescription order for a specific fulfillment entity from the populated digital prescription (see Stueckemann, Figs. 66, 70, and 72, prior authorization); the standardized prescription order being selected from a plurality of standardized prescription orders (preferred pharmacy indicates a plurality of standardized prescription orders), each standard prescription order varying depending on the type of fulfillment entities (see Stueckemann, paragraphs [0185] and [0191] for instance; in the pharmacy network, the available pharmacy receivers would be considered fulfillment entities) and 
Communicating the standardized prescription order to a fulfillment entity (see Stueckemann, paragraph [0008], prescription information, payment and order delivery system).
Stueckemann is silent about auto-populating an instructions field of the digital prescription and comparing the prescription information against a prescription history database of a patient. 
Moncrief discloses comparing prescription information against a prescription history of a patient in a database (see Moncrief, paragraph [0011] and Fig. 7, for instance), and teaches that this is beneficial because it determines whether a conflict exists, which increases drug safety.  Also, Moncrief discloses entering “details of dosage, route of administration, frequency and duration of the prescription” (see Moncrief, paragraph [0064] for instance) into pharmacy management software along with pharmacy, patient, and drug information, based on the information provided with the prescription.  So, it would have been obvious to have the digital prescription in Stueckemann contain an instructions field which included such information about how to take the drug, and to auto-populate the instructions field with the appropriate information for the sake of efficiency and to avoid error if the information were entered by hand.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method as taught by Stueckemann and incorporate a method for auto-populating an instruction field of the digital prescription and comparing the prescription information against a prescription history database of patient in order to provide the right prescription to a patient or client so that the welfare of the patient or an effective management of drug usage would be adapted by the pharmacies. 
With regard to claim 2: Stueckemann in view of Moncrief further discloses that the prescription information includes patient information (see Stueckemann, Fig. 22B, Stueckemann, Figs. 24 and 45G).
With regard to claim 3: Stueckemann in view of Moncrief further teaches that the method comprising: filling the prescription order in a prescription unit by the specific fulfillment entity; and dispensing the prescription unit to the patient (see Stueckemann, Fig. 70, after payment has been verified, and dispense drug). 
With regard to claim 4: Stueckemann in view of Moncrief further teaches that the method comprising: prompting the user for a subsequent prescription order; and auto-populating a subsequent digital prescription for the patient (see Stueckemann, paragraph [0143]).
With regard to claim 5: Stueckemann in view of Moncrief further discloses that the method comprising: data entry and collecting the patient data electronically, and the scanning medical documentation associated with the patient would be considered a conversion of analog data to a digital domain and a well-known technique in the field as the prior art in fact discourages the paper file as a data record for data compromising factor, in other venues such as scanning bar code while a patient stays in a hospital or clink would have been a well-known data entry (see Stueckemann, Fig. 72 and paragraphs [0005] and [0223]).
With regard to claim 6: Stueckemann in view of Moncrief further discloses that the method comprising: integrating with an electronic medical record system to auto-populate at least part of the prescription information for the digital prescription (see Stueckemann, paragraph [0012], auto refill requires auto-population of data about the patients).
With regard to claim 7: Stueckemann in view of Moncrief further discloses that the method comprising: alerting the user of incompatible insurance that conflicts with prescription order (see Stueckemann, paragraph [0155]).  
With regard to claim 8: Stueckemann in view of Moncrief further discloses that the method comprising: associating the standardized prescription order with the patient; and storing the standardized prescription order association in the patient prescription history database (see Stueckemann, paragraph [0166]). 
With regard to claim 9: Stueckemann in view of Moncrief further discloses that the method comprising: alerting the user when a conflict is identified as a result of the comparing (see Moncrief, paragraph [0011], and it would have been obvious to a conflict analyzer to have a specific event status indicator such as an alert to communicate to the end user, as a form of text, image or sound, Fig. 7, drug conflict analysis under pharmacy management software). 
With regard to claim 10: Stueckemann in view of Moncrief further discloses that the method comprising: sending an email confirmation to the patient (would be considered generating a notification to a patent) generating a notification to a patient, the notification having a copy of the prescription order (the email includes the prescription order); communicating the notification to the patient over a transmission server (an email goes through the network) that activates a patient device (when an email is received a new email arrival is always noted in an inbox) when the notification is communicated (see Stueckemann, paragraph [0155]). 
In reference to claim 11: Stueckemann teaches a system (see Stueckemann, Fig. 1), comprising:
A portal component that provides a prescription portal to a user (see Stueckemann, Fig. 6, patient user device or terminals and Health care provider user device); 
However, Stueckemann is silent about auto-populating an instructions field of the digital prescription and a comparison component that compares the prescription information against a prescription history database of a patient. 
Moncrief discloses comparing prescription information against a prescription history of a patient in a database (see Moncrief, paragraph [0011] and Fig. 7, for instance), and teaches that this is beneficial because it determines whether a conflict exists, which increases drug safety.  Also, Moncrief discloses entering “details of dosage, route of administration, frequency and duration of the prescription” (see Moncrief, paragraph [0064] for instance) into pharmacy management software along with pharmacy, patient, and drug information, based on the information provided with the prescription.  So, it would have been obvious to have the digital prescription in Stueckemann contain an instructions field which included such information about how to take the drug, and to auto-populate the instructions field with the appropriate information for the sake of efficiency and to avoid error if the information were entered by hand.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method as taught by Stueckemann and incorporate a method for auto-populating an instruction field of the digital prescription and comparing the prescription information against a prescription history database of 
With regard to claim 12: Stueckemann in view of Moncrief further discloses that the system comprising: a pharmacy component that: fills the prescription order in a prescription unit by the specific fulfillment entity; and dispenses the prescription unit to the patient (see Stueckemann, paragraph [0129] and Figs. 6).
With regard to claim 13: Stueckemann in view of Moncrief further discloses that the system comprising: a graphical user interface that: prompts the user for a subsequent prescription order; and wherein the population component automatically populates a subsequent digital prescription for the same patient (see Stueckemann, Fig. 33A, and paragraph [0139], auto refill). 
 With regard to claim 14: Stueckemann in view of Moncrief further discloses that the system comprising: a records component that receives medical documentation associated with the patient (see Stueckemann, Fig. 33A, Patient information).
With regard to claim 15: Stueckemann in view of Moncrief further discloses that the system comprising: an integration component that integrates the system with an electronic medical record system to auto-populate part of the prescription information for the digital prescription (see Stueckemann, paragraph [0139], auto refill requires auto-population of data about the patients).
With regard to claim 16: Stueckemann in view of Moncrief further discloses that the system comprising: wherein the graphical user interface, such as an email message requires a GUI for a person to read a message, and alerting a user could be construed Stueckemann, paragraph [0155] and [0157]). 
With regard to claim 17: Stueckemann in view of Moncrief further discloses that the system comprising: a history database that: associates the standardized prescription order with the patient; and stores the standardized prescription order association (see Stueckemann, paragraph [0166]).
With regard to claim 18: Stueckemann in view of Moncrief further teaches that the portal component alerts the user when a conflict is identified by the comparison component (see Moncrief, paragraph [0011], and it would have been obvious to a conflict analyzer to have a specific event status indicator such as an alert to communicate to the end user, as a form of text, image or sound, Fig. 7, drug conflict analysis under pharmacy management software).  
With regard to claim 19: Stueckemann further discloses that the system comprising: sending an email confirmation to the patient (would be considered generating a notification to a patent) generating a notification to a patient, the notification having a copy of the prescription order (the email includes the prescription order); communicating the notification to the patient over a transmission server (an email goes through the network) that activates a patient device (when an email is received a new email arrival is always noted in an inbox) when the notification is communicated (see Stueckemann, paragraph [0155]). 
In reference to claim 20: Stueckemann discloses a computer readable medium having instructions to control one or more processors (see Stueckemann, Fig. 1 and paragraph [0018]) configured to:
Provide a prescription portal to a user (see Stueckemann, Fig. 6, patient user device or terminals and Health care provider user device);
Populate a digital prescription with prescription information using the prescription portal (see Stueckemann, Figs. 7 and 28, authorization prescription product);
Identify, based on the prescription information, missing information necessary to complete the digital prescription (see Stueckemann, paragraph [0179], auto-populate provides identification information):
Auto-populate the missing information from at least one of user input, a patient information database, an electronic medical record system, an electronic health record system, a pharmaceutical database, and a pharmacy database (see Stueckemann, Figs. 51A, and 63, and paragraph [0179]): 
Generate a standardized prescription order for medical supplies for a specific fulfillment entity from the prescription information (see Stueckemann, Figs. 66, 70, and 72), the standardized prescription order being selected from a plurality of standardized prescription orders (preferred pharmacy indicates a plurality of standardized prescription orders), each corresponding to one or more fulfillment entities (see Stueckemann, paragraphs [0185] and [0191], in the pharmacy network, the available pharmacy receivers would be considered fulfillment entities); and 
Stueckemann, paragraph [0008], prescription information, payment and order delivery system); and 
Dispense the medical supplies to a patient according to the standardized prescription order (see Stueckemann, Fig. 76B, prescription order fulfillment components, “dispense as written”).
However, Stueckemann is silent about auto-populate an instructions field of the digital prescription and comparing the prescription information against a prescription history database. 
Moncrief discloses a computer-readable medium (see Moncrief, Fig. 7, software 20) for comparing prescription information against a prescription history of a patient in a database (see Moncrief, paragraph [0011] and Fig. 7, for instance), and teaches that this is beneficial because it determines whether a conflict exists, which increases drug safety.  Also, Moncrief discloses entering “details of dosage, route of administration, frequency and duration of the prescription” (see Moncrief, paragraph [0064] for instance) into pharmacy management software along with pharmacy, patient, and drug information, based on the information provided with the prescription.  So, it would have been obvious to have the digital prescription in Stueckemann contain an instructions field which included such information about how to take the drug, and to auto-populate the instructions field with the appropriate information for the sake of efficiency and to avoid error if the information were entered by hand.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method as taught by Stueckemann and 
Response to Argument
Applicants arguments filed on December 21, 2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the reasons noted above, and further explained below. 
Applicants argued that “ the office alleges (or admits) that Stueckemann fails to disclose or suggest "auto-populating an instructions field of the digital prescription and comparing the prescription information against a prescription history database of a patient" (see Argument, page 7, and last paragraph); and further argued also that “...[Moncrief]...fails to disclose or suggest at least “auto-populating an instructions field of the digital prescription.” (see argument, page 8, and third paragraph).  
The Examiner respectfully disagrees for the following reason. As noted above and further explained that Stueckemann discloses that the PA form is submitted on an electronic PA or (ePA) standard format (see Stueckemann, paragraph [0180]). Moreover, the patient’s preferred or designated pharmacy selection (see Stueckemann, paragraph [0184]) indicates that the system would include a standardized prescription order being selected from a plurality of standardized prescription orders because each pharmacy would designate a standardized format. Stueckemann in view of Moncrief or 
Further, paragraph [0079] and [0180] of Stueckemann allows “the system to automatically populate the form with the previously-provided information, or manually populate some portions of the PA form while allowing the system to automatically populate other portions of the PA form” which addresses the claimed subject matter. As for auto populating an instructions field of the digital prescription, those concepts are now addressed by Stueckemann. Now looking at Moncrief as the rejection noted above, it addresses the limitation that it compares prescription information against a prescription history of a patient in a database (see Moncrief, paragraph [0011] and Fig. 7, for instance). Nothing in Moncrief is been said about “auto-populating an instruction”, this aspect of the claimed invention has been addressed by Stueckemann, and Moncrief address the idea of “[comparing prescription information against a prescription history of patient in a database”. Therefore, taking to ideas, Stueckemann in view of Moncrief meets the claimed subject matter limitations. 
Applicants argued that “...As can be seen from paragraph [0064] of Moncrief, any information regarding "dosage, route of administration, frequency and duration of the prescription" is entered "into the pharmacy group management software 20," and not into "an instructions field of the digital prescription," as claimed. As can also be seen from paragraph [0064] of Moncrief, the information is entered manually by "[a] pharmacist," and is not "auto-populated," as claimed.  
Again, the introduction of Moncrief has nothing to do “auto-populating” data values as related to a given patient because Stueckemann does the auto populating Moncrief address issues related to “instructions field of the digital prescription and comparing the prescription against a prescription history database of a patient.” Therefore, the idea of Moncrief “does not teach auto populating” is irrelevant as it not the application of the reference in this context.  
Again, Applicants argued that “..., Stueckemann fails to disclose or suggest at least the features of "generating a standardized prescription order for a specific fulfillment entity from the populated digital prescription, the standardized prescription order being selected from a plurality of standardized prescription orders, each standardized prescription order varying depending on a type of fulfillment entity," as recited in claim 1.” (See page 10, and third paragraph). 
The Examiner respectfully disagrees for the following reason. First, as noted above and further explained below, “generating a standardized prescription order for a specific fulfillment entity from a populated digital prescription” is in fact met by the prior authorization form because, according to Stueckemann the prior authorization form includes filled PA and E-Rx forms. Furthermore, the word “standardizing or standard” in the context of the claimed invention is “to bring into conformity with a standard specially to assure consistency and regularity” which Stueckemann has done. For instance, preferred pharmacy indicates a plurality of standardized prescription orders), each standard prescription order varying depending on the type of fulfillment entities (see Stueckemann, paragraphs [0185] and [0191] for instance; in the pharmacy network, the available pharmacy receivers would be considered fulfillment entities).  
Furthermore, claims 11 and 20 include similar scope and the rationale for the instant claims would be like the reason noted in reference to claim 1 above. The 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIAS DESTA/
Primary Examiner, Art Unit 2857